DISMISS and Opinion Filed August 23, 2016




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00634-CV

                                JANICE COOMBS, Appellant
                                           V.
                               ALBERT J. JOHNSON, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-03915-2015

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       Appellant appeals from the trial court’s December 3, 2015 order of dismissal for want of

prosecution. Appellant filed her notice of appeal on May 31, 2016.

       If a party files a timely post-judgment motion extending the appellate timetable, the

notice of appeal is due ninety days after the date the judgment is signed. See TEX. R. APP. P.

26.1(a). Without a timely filed post-judgment motion, the notice of appeal is due thirty days

after the date the judgment is signed. See TEX. R. APP. P. 26.1. In certain circumstances, a party

may file a notice of restricted appeal within six months of the date the judgment is signed. See

TEX. R. APP. P. 26.1(c). A notice of restricted appeal must include the required contents as set

forth in rule of appellate procedure 25.1(d)(7)(A)-(C). See TEX. R. APP. P. 25.1(d)(7)(A)-(C).

Without a timely notice of appeal, this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).
        Appellant’s notice of appeal was filed more than ninety days after the date the order was

signed. Because it appeared she may have intended to file a notice of restricted appeal, we

instructed appellant by letter to file, by July 1, 2016, an amended notice of appeal that sets forth

all the required contents for a notice of restricted appeal. See TEX. R. APP. P. 25.1(d)(7)(A)-(C).

We cautioned appellant that failure to file an amended notice of appeal by the specified deadline

may result in dismissal of the appeal without further notice. As of today’s date, appellant has not

filed a response. Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a), (c).




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE
160634F.P05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

JANICE COOMBS, Appellant                          On Appeal from the 199th Judicial District
                                                  Court, Collin County, Texas
No. 05-16-00634-CV       V.                       Trial Court Cause No. 199-03915-2015.
                                                  Opinion delivered by Chief Justice Wright.
ALBERT J. JOHNSON, Appellee                       Justices Lang-Miers and Stoddart
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee ALBERT J. JOHNSON recover his costs of this appeal
from appellant JANICE COOMBS.


Judgment entered August 23, 2016.




                                            –3–